Citation Nr: 1110366	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active duty training (ADT) from November 1983 to May 1984.  The Veteran also had active service from December 1985 to January 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2005 by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a decision review officer (DRO) in November 2005.  The hearing transcript is of record.

The Veteran's claim was previously before the Board in August 2008 and remanded at that time pursuant to Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) as the issue of TDIU was reasonably raised by the evidence of record.  The case was again remanded in December 2009 for additional development.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
   

FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected disabilities are of such severity to preclude him from obtaining or maintaining substantially gainful employment since discharge from service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a total disability evaluation based on individual unemployability (TDIU).  Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
   
The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

As a preliminary matter, the Board observes that the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

The Veteran's service-connected disabilities include undiagnosed systemic disease (60 percent from February 1, 2005; 100 percent from January 1, 2008); idiopathic thrombocytopenia with common variable immunodeficiency (non-compensable from February 1, 2005; 70 percent from July 20, 2006); hiatal hernia, gastroesophageal reflux disease, and irritable bowel syndrome (30 percent from February 1, 2005); migraine headaches (30 percent from February 1, 2005); lumbosacral disc disease (10 percent from February 1, 2005); right index finger fracture (non-compensable from February 1, 2005); and lymph node biopsy scars, left axilla and right retroperitoneal preaortic nodes (non-compensable).  The Veteran's combined disability rating was 80 percent from February 1, 2005 and 100 percent from July 20, 2006.

Taking into account the Veteran's multiple service-connected disabilities with acknowledgement that he has at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, he meets the minimum criteria for consideration of TDIU from the date of discharge from service based on his combined rating.  See 38 C.F.R. § 4.16(a).

On June 7, 1999, VA's General Counsel issued VAOPGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service- connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also, Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (noting that a claim for TDIU presupposes that the rating for a condition is less than 100 percent); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the United States Court of Appeals for Veterans Claims (Court) decision in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), which takes a position contrary to the one reached in the precedent opinion, the General Counsel recently took action in November 2009 to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOPGCPREC 6-99.

Resolving all doubt in the Veteran's favor, the Board finds that TDIU is warranted.  Here, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A review of the claims file shows that the Veteran has not worked since his retirement from military service in February 2005.  See private treatment records dated November 2005 and December 2006; January 2006 VA Compensation and Pension (C&P) examination reports (noting that the Veteran was unemployed as a result of a unknown systemic illness, chronic fatigue, and/or various physical limitations, including low back pain and gastrointestinal problems).  The Veteran has also made a number of statements that he is unable to work because of his several service-connected disabilities.  Additionally, the Veteran submitted records from the Social Security Administration (SSA) dated April 2008 which showed that he was totally disabled, effective January 1, 2007, as a result of an organic mental disorder (chronic brain syndrome) and disorders affecting the immune mechanism.  

Also associated with the claims file is a statement dated in March 2008 from C. Jani, M.D.  According to Dr. Jani, the Veteran was totally disabled as a result of severe thrombocytopenia, among other conditions.  Dr. Jani described the Veteran's prognosis as "poor" given the Veteran's lack of energy and ability to perform daily activities due to "generalized constitutional symptoms." 

Finally, a VA medical practitioner evaluated the veterans chronic fatigue syndrome in October 2005 and noted in the report that the Veteran needed to put in a claim for a total disability rating.  

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  In this regard, the Board finds the Veteran's statements to be highly probative evidence on the issue of his unemployability due to his service-connected disabilities since the date discharge from service, particularly where, the Veteran's statements were consistent with other information later associated with the claims file, including the SSA records, and the VA and private treatment records referenced above.  Moreover, the evidence as a whole shows that the Veteran would not be able to obtain or maintain employment as a result of his service-connected disabilities.   

The Board, therefore, is granting, rather than dismissing as moot, the TDIU claim inasmuch as the severity of the Veteran's service-connected disabilities preclude him from engaging in all forms of employment that is substantially gainful.  See generally, Faust v. West, 13 Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  

The Board has applied the benefit-of-the-doubt doctrine in reaching this conclusion.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


